Title: John Adams to Abigail Adams, 9 June 1783
From: Adams, John
To: Adams, Abigail



My dearest Friend
9 June 1783Paris April 8. 1783

What would I not give for an Arrival from America? or for certain Advice from London of the Appointment of a Ministry, or for the Arrival here of a Minister to Sign the definitive Treaty?
 

June 9

What would I not give for an Arrival from America or for Advice from London what the Ministry intend to do? Mr. Hartley is now here but We advance slowly to the definitive Treaty. I can now have no hopes of Seeing you before late in the Fall. If the Acceptance of my Resignation arrives, as I expect, and We finish the Peace, as soon as I can reasonably hope, I shall not now be able to embark before October. The Affairs of the World have little Complaisance for my Happiness, or yours, but it is not worth our while to be impatient, because it will do us no good. I am astonished however that We have nothing from Congress nor from you.

If you and your Daughter were with me, I could keep up my Spirits, but idly and insipidly as I pass my time, I am weary, worn and disgusted to death. I had rather chop Wood, dig Ditches, and make fence upon my poor little farm. Alass! poor Farm and poorer Family what have you lost, that your Country might be free and that others might catch fish and hunt Deers and Bevers at their Ease?
There will be as few of the “Tears of Gratitude” or “the Smiles of Admiration,” or the “Sighs of Pity” for Us, as for the Army. But all this should not hinder me from going over the same Scaenes again upon the Same Occasion, Scaenes which I would not encounter for all the Wealth Pomp and Powers of the World.
Boys! if you ever Say one Word, or utter one Complaint, I will disinherit you. Work you Rogues and be free. You will never have so hard Work to do as Papa has had.
Daughter! Get you an honest Man for a Husband, and keep him honest. No matter whether he is rich, provided he be independent. Regard the Honour and moral Character of the Man more than all other Circumstances. Think of no other Greatness but that of the soul, no other Riches but those of the Heart. An honest, Sensible humane Man, above all the Littlenesses of Vanity, and Extravagances of Imagination, labouring to do good rather than be rich, to be usefull rather than make a show, living in a modest Simplicity clearly within his Means and free from Debts or Obligations, is really the most respectable Man in Society, makes himself and all about him the most happy.
I long to see my dear John, as much as the Rest, but he is well at the Hague and I cannot go to him nor do I think it prudent to bring him to Paris.
I have accomplished a Correspondence between the Royal society of Medicine here, and the Republican one at Boston at the Desire of Dr. Tufts but have not yet found a carefull Hand to send the Diploma.

Adieu Adieu Adieu

